UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT



                             No. 95-3100



CURTIS HOLT, JR.,

                                             Plaintiff - Appellant,

          versus

MOHAMMED KALIMI, in his official and individ-
ual capacity; JAMES POLAND, in his official
and individual capacity; LINDA COREY, in her
official and individual capacity; MARGARET
BIBER, in her official and individual capac-
ity; WILLIAM DEWEY, in his official capacity,
                                            Defendants - Appellees.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Richmond. Robert E. Payne, District Judge.
(CA-95-355)

Submitted:   May 16, 1996                    Decided:   May 28, 1996


Before RUSSELL, LUTTIG, and WILLIAMS, Circuit Judges.


Dismissed by unpublished per curiam opinion.

Curtis Holt, Jr., Appellant Pro Se. David Lee Ross, Jean Freeman
Reed, VIRGINIA COMMONWEALTH UNIVERSITY, Richmond, Virginia, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant seeks to appeal the district court's order denying

relief on his 42 U.S.C. § 1983 (1988) complaint. We have reviewed

the record and the district court's opinion and find no reversible

error. Accordingly, we deny leave to proceed in forma pauperis and

dismiss the appeal on the reasoning of the district court. Holt v.
Kalimi, No. CA-95-355 (E.D. Va. Nov. 6, 1995). We dispense with

oral argument because the facts and legal contentions are adequate-

ly presented in the materials before the court and argument would

not aid the decisional process.




                                                         DISMISSED




                                  2